        Case 1:18-cv-02921-JMF Document 419 Filed 10/29/18 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.,

                   Plaintiffs,

          v.                                                    No. 1:18-cv-2921 (JMF)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                   Defendants.


NOTICE OF FILING OF DEFENDANTS’ REVISED OBJECTIONS TO PLAINTIFFS’
                           EXHIBITS

       Attached please find Defendants’ Revised Objections to Plaintiffs’ Exhibits.

Dated: October 29, 2018                      Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             BRETT A. SHUMATE
                                             Deputy Assistant Attorney General

                                             JOHN R. GRIFFITHS
                                             Director, Federal Programs Branch

                                             CARLOTTA P. WELLS
                                             Assistant Director, Federal Programs Branch

                                             /s/Carol Federighi __ ________
                                             KATE BAILEY
                                             GARRETT COYLE
                                             STEPHEN EHRLICH
                                             CAROL FEDERIGHI
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             P.O. Box 883
                                             Washington, DC 20044
                                             Tel.: (202) 514-1903
                                             Email: carol.federighi@usdoj.gov

                                             Counsel for Defendants
                 Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 1 of 38
                     PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
                 State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                          Defendants’       Date Identified        Date Entered
  Exhibit #                        Description
                                                                          Objections        (Leave Blank)         (Leave Blank)
               Initial Administrative Record [AR 000001-              *
 PX-001        001320]
               Supplemental Memorandum by Secretary of                *
               Commerce Wilbur Ross Regarding the
               Administrative Record in Census Litigation
 PX-002        (6/21/2018) [AR 1321]
 PX-003        1st Supplemental AR Production [AR 1322]               *1
               2nd Supplemental AR Production [AR 003736-             *
 PX-004        012464]
               Disclosure Review Board (DRB) Release                  *
 PX-005        produced 8.28.18
 PX-006        DRB Release produced 9.4.18                            *
               4th Supplemental AR Production [AR 012464-             *
 PX-007        012543]
               Privilege Overturns produced 9.17.18 [AR               *
 PX-008        012476, 012755-012756]
               DRB Release produced 9.19.18 - 2017 ACS                401, 403
 PX-009        Data [AR 012757-012762]
               Additional Stakeholder Briefs produced                 *
 PX-010        9.26.18 [AR 012763-012767]
               Documents Produced in Response to 5th MTC              *
 PX-011        [AR012768-012803]
               Documents Produced in Response to ECF No.              *
 PX-012        349 [AR 012804-012826]
               10th Supplemental AR Production [AR                    *
 PX-013        012827-013022]
               Document Produced in Response to ECF No.               *
 PX-014        361 [AR 013023-013024]
               DRB Release - Focus Group Materials                    401, 403, 802,
 PX-015        produced 10.3.18 [AR 013025-013099]                    901
               Additional Supplemental AR Documents                   401, 403, 802,
 PX-016        Produced by Defendants                                 901
               Letter from A. Gary to J. Thompson re: Legal           403
               Authority for American Community Survey
 PX-017        Questions (10/4/2016) [AR 000311]
               Email from I. Hernandez to W. Ross and B.              403
               Lenihan, cc: E.Herbt, W. Teramoto re: Census
 PX-018        Updates (8/8/2018) [AR 000317]
               Email from K. Kobach to W. Teramoto re:                403
               Memo on Census Question re: Follow up on
 PX-019        our phone call (7/24/2017) [AR 000763]


        1
          Defendants reiterate that this challenge to a final agency action is properly reviewed, if at all, on the basis of the
administrative record. In response to the Court’s July 3, 2018 Order, Defendants collected and produced a broader set of materials
than would normally be considered appropriate for an administrative record.


                        Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -1
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 2 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections    (Leave Blank)     (Leave Blank)
                                                              403

            Letter from W. Ross to K. Harris (1/31/2018)
PX-020      [AR 000782]
            Summary of Discussion between W. Ross and         403
PX-021      N. Pelosi re: 3/23/18 meeting [AR 001274]
            Memo from J. Abowd to W. Ross re: Technical       403
            Review of the Department of Justice to Add
            Citizenship Question to the 2020 Census
PX-022      (January 19, 2018) [AR 001277]
            Questions on the Jan 19 Draft Census Memo         403
            on the DOJ Citizenship Question
PX-023      Reinstatement Request [AR 001286]
            Summary Analysis of the Key Differences           403
            Between Alternative C and Alternative D [AR
PX-024      001304]
            Memo from J. Abowd to W. Ross re:                 403
            Preliminary analysis of Alternative D
PX-025      (Combined Alternatives B and C) [AR 001308]
            Defendant Ross Decisional Memo (Mar. 26,          403
PX-026      2018) [AR 001313]
            Email from A. Willard to R. Jarmin                403
PX-027      (12/15/2017) [AR 001332]
            Email from Victoria Velkoff to Aaon Willard       403
            re: Tuesday Availability (7/25/2017) [AR
PX-028      1393]
            Email from A. Willard to V. Velkoff               403
PX-029      (7/25/2017) [AR 001404]
            Email from D. Langdon to E. Herbst re: Census     403
            Bureau briefing for OS politicals (2/2/2017)
PX-030      [AR 001410]
            Email from E. Comstock to C. Neuhaus et al.,      403
PX-031      re: Census (8/29/2017) [AR 001411]
            Letter from A. Gary to R. Jarmin re: Request to   403
            Reinstate Citizenship Question on 2020 Census
PX-032      Questionnaire (12/12/2017) [AR 001525]
            Email from J. Uthmeier to E. Lamas and R.         403
PX-033      Jarmin re: DOJ letter (2/15/2017) [AR 001634]
            Questions on the Jan 19 Draft Census Memo         403
            on the DOJ Citizenship Question
PX-034      Reinstatement Request [AR 001954]
            Email from K. Dunn Kelley to J. Uthmeier re:      403
            Prep for Wed Census meeting wit Sec
PX-035      (9/5/2017) [AR 001996]




                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -2
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 3 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Defendants’    Date Identified    Date Entered
Exhibit #                    Description
                                                              Objections     (Leave Blank)     (Leave Blank)
            Email from K. Dunn Kelley to J. Uthmeier re:     403
            Prep for Wed Census meeting with Sec
PX-036      (9/5/2017) [AR 001998]
            Email from J. Uthmeier to E. Comstock re:        403
            Census Matter Follow-up (9/7/2017) [AR
PX-037      002034]
            Email from James Uthmeier to Mark Neuman         403
            [confirmed by Privilege Log] re: Questions re
PX-038      Census (9/8/2017) [AR 002051_0001]
            Email from M. Walsh to W. Teramoto and J.        403
PX-039      Rockas (3/16/2018) [AR 002160]
            Email from W. Teramoto to J. Rockas re:          403
            NEED APPROVAL - Gilliam Quotes
PX-040      (3/16/2018) [AR 002167]
            Email from C. Jones to E. Comstock re:           403
            Seeking comment - citizenship question
PX-041      (2/28/2018) [AR 002199]
            Email from B. Reist to E. Comstock re:           403
            Citizenship Questions --Complete Set
PX-042      (2/2/2018) [AR 002292]
            Questions on the Jan 19 Draft Census Memo        403
            on the DOJ Citizenship Question
PX-043      Reinstatement Request [AR 002294]
            Email from J. Uthmeier to E. Comstock re:        403
            Census Matter Follow-Up (9/7/2017) [AR
PX-044      002395]
                                                             403
            Email from W. Ross to E. Comstock (9/1/2017)
PX-045      [AR 002424]
            Email from C. Neuhaus to S. Park-Su et al, re:   403
PX-046      Census (8/29/2017) [AR 002426]
            Email from S. Park-Su to E. Comstock, cc: C.     403
            Neuhaus, M. Leach, I. Hernandez, C. Dorsey,
            M. Bedan, re: Census (8/29/2017) [AR
PX-047      002429]
            Email from E. Comstock to W. Teramoto re:        403
PX-048      Calls with DOJ (9/16/2017) [AR 002458]
            Email from E. Comstock to P. Davidson, J.        403
            Uthmeier, cc: W. Teramoto, re: Census Matter
PX-049      Follow Up (9/7/2017) [AR 002459]
            Email from E. Comstock to W. Teramoto re:        403
            Memo on Census Question (8/16/2017) [AR
PX-050      002461]




                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -3
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 4 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Defendants’    Date Identified    Date Entered
Exhibit #                    Description
                                                              Objections     (Leave Blank)     (Leave Blank)
            Email from E. Comstock to [REDACTED] re:         403
            Call today to discuss DoC Issues (5/4/2017)
PX-051      [AR 002462]
            Email from P. Davidson to W. Ross, re: Letter    403
PX-052      from DOJ (10/8/2017) [AR 002482]
            Email from P. Davidson to B. Murnane re:         403
            John Gore from DOJ called - his number is
PX-053      [redacted] (11/27/2017) [AR 002496]
            Email between E. Comstock, W. Ross, and W.       403
            Teramoto re: ITA Request for [Redacted]
PX-054      (9/1/2017) [AR 002519]
            Email from E. Comstock to W. Ross re: Your       403
            Question on the Census (3/10/2017) [AR
PX-055      002521]
            Email from W. Ross to W. Teramoto re:            403
PX-056      Census (1/29/2018) [AR 002525]
            Email from W. Ross to P. Davidson re: Census     403
PX-057      (9/19/2017) [AR 002528]
            Email from B. Alexander to H. Geary              403
PX-058      (4/5/2017) [AR 002561]
            Email between J. Gore and M. Leach, re: Call     403
PX-059      (9/13/2017) [AR 002628]
            Email from Macie Leach to John Gore re: Call     403
PX-060      (9/13/2017) [AR 002634]
            Emails between W. Teramoto, D. Cutrona, J.       403
PX-061      Gore re: Call (9/18/2017) [AR 002636]
            Email from W. Teramoto to D. Cutrona re: Call    403
PX-062      (9/18/2017) [AR 002637]
            Email from W. Teramoto to J. Gore and D.         403
PX-063      Cutrona re: Call (9/16/2017) [AR 002639]
            Email from J. Rockas to K. Manning re:           403
PX-064      Citizenship Question (3/19/2018) [AR 002643]
            Email from J. Rockas to W. Teramoto              403
PX-065      (3/16/2018) [AR 002646]
            Email from D. Cutrona to W. Teramoto re: Call    403
PX-066      (9/18/2017) [AR 002651]
            Email from D. Cutrona to W. Teramoto re: Call    403
PX-067      (9/17/2017) [AR 002653]
            Email between W. Teramoto and M. Leach, re:      403
PX-068      John Gore-DOJ (9/15/2017) [AR 002659]
PX-069      2016 Internet Breakoff Rates [AR 002737]         403
            Email from R. Jarmin to K. Kelley re: Question   403
PX-070      (2/14/2018) [AR 003274]




                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -4
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 5 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                             Objections      (Leave Blank)     (Leave Blank)
            Email from R. Jarmin to K. Kelley re: Request   403
            to Reinstate Citizenship Question on 2020
            Census Questionnaire (12/22/2017) [AR
PX-071      003289]
            Email from S. Buckner to R. Jarmin re: Urgent   403
PX-072      query from Science (1/2/2018) [AR 003323]
            Email from E. Lamas to A. Willard re: Please    403
PX-073      call Karen (12/15/2017) [AR 003347]
            Email from J. Abowd to R. Jarmin re: DOJ        403
PX-074      Letter (12/15/2017) [AR 003354]
                                                            403
            Email from R. Jarmin to K. Kelley re: DOJ
PX-075      (2/6/2018) [AR 003460]
                                                            403
            Email from E. Lamas to K. Kelley re: Two
            questions from Molly McCarthy on Citizenship
PX-076      as a topic (10/11/2017) [AR 003470]
            Email from S. Park-Su to M. Wash and B.         403
            Lenihan re: FW: MOU Update (3/6/2018) [AR
PX-077      003588]
            Email from E. Comstock to K. Kelley and M.      403
            Walsh re: Potential House CJS Minority
            Questions for Tomorrow's Hearing (3/20/2018)
PX-078      [AR 003597]
            Email from D. Langdon to E. Comstock re:        403
PX-079      2020 Census Topics (3/10/2017) [AR 003685]
            Email from D. Langdon to E. Comstock and E.     403
            Herbst re: 2020 topics briefing (3/15/2017)
PX-080      [AR 003686]
            Email from B. Alexander to E. Comstock          403
PX-081      (4/20/2017) [AR 003694]
            Email from E. Comstock to W. Ross re: Census    403
            Testimony for Wed. May 3 House CIS Hearing
PX-082      (5/1/2017) [AR 003695]
            Email from W. Ross to W. Teramoto re:           403
PX-083      Census (5/2/2017) [AR 003699]
            Email from E. Comstock to E. Branstad re:       403
PX-084      DOJ contact (5/4/2017) [AR 003701]
            Email from D. Langdon to L. Blumerman re:       403
            Requested Information - Legal Review All
PX-085      Residents….. (5/24/2017) [AR 003702]
            Calendar Invite from J. Uthmeier to E.          403
            Comstock for meet with James re: Census
PX-086      Citizenship (6/27/2017) [AR 003705]
            Email from A.M. Neuman to E. Comstock re:       403
PX-087      Census Question (4/14/2017) [AR 003709]



                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -5
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 6 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections    (Leave Blank)     (Leave Blank)
            Email between E. Comstock and W. Ross re:         403
PX-088      Census (5/2/2017) [AR 003710]
            Draft Response Template re: Citizenship           403
PX-089      Question [AR 003870]
            Memo from W. Ross to K.D. Kelley re:              403
            Reinstatement of a Citizenship Question on the
            2020 Decennial Census Questionnaire
PX-090      (3/26/2018) [AR 003893]
            Email from K. Kelley to R. Jarmin re: re: Need    403
            DOC Guidance--Race/Ethnicity Questions and
PX-091      Citizenship (1/24/2018) [AR 003978]
            Email from K. Quinley to K. Kelley re: Agenda     403
            for January 11 Steering Committee (1/10/2018)
PX-092      [AR 003981]
            Agenda for Steering Committee meeting [AR         403
PX-093      003982]
            Email from W. Teramoto to E. Comstock re:         403
            Memo on Census Question (8/16/2017) [AR
PX-094      003983]
            Email from W. Ross to E. Comstock re: Census      403
PX-095      Matter (8/10/2017) [AR 003984]
            Email from Earl Comstock to Wilbur Ross,          403
            copying Wendy Teramoto, re: ITA Request for
PX-096      [redacted] (9/1/2017) [AR 004002]
            Email from E. Comstock to W. Ross (8/8/2017)      403
PX-097      [AR 004004]
            Submission of the 2020 Census and American        403
            Community Survey Questions to Congress
PX-098      PowerPoint Presentation [AR 004802]
            Hearing Prep: Tribal Qs&As for February 14,       403
PX-099      2018 [AR 004863]
            Memo from J. Abowd to R. Jarmin re:               403
            Summary of Quality/ Cost of Alternatives for
            Meeting Department of Justice Request for
PX-100      Citizenship Data (1/3/2018) [AR 005473]
            Email from R. Jarmin to A. Gary re: Request to    403
            Reinstate Citizenship Question on 2020 Census
PX-101      Questionnaire (1/3/2018) [AR 005489]
            Alternative Sources of Citizenship Data for the   403
PX-102      2020 Census (12/22/2017) [AR 005500]
            Memo from S. Ewert to K. Humes re:                403
            Citizenship and survey response rates
PX-103      (2/7/2017) [AR 005596]
            Email from K. Prewitt to J. Abowd re census
                                                              403
PX-104      citizenship (2/25/2018) [AR 006156]



                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -6
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 7 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections    (Leave Blank)     (Leave Blank)
                                                              403
            Email from M. Hansen to S. Jost re: Census
PX-105      2020 (2/6/2018) [AR 006236]
            Email from J. David Brown to J. Eltinge, et al.   403
            re: Methodological text and selected references
PX-106      (1/3/2018) [AR 006575]
            Email from M. Heggeness to J.Abowd re:            403
            Internal Meeting Re: DOJ Letter Response
PX-107      (1/2/2018) [AR 006623]
            Email from P. Beatty to J. Abowd re: Trump        403
            Justice Department Pushed for Citizenship
PX-108      Question on Census (1/2/2018) [AR 006629]
            Email from R. Jarmin to A. Fontenot, J. M         403
            Abowd re: Request to Reinstate Citizenship
            Question on 2020 Census Questionnaire
PX-109      (12/22/2017) [AR 006659]
            Letter from Arthur Gary to Defendant Jarmin,      403
            Re: Request to Reinstate Citizenship Question
            on 2020 Census Questionnaire (Dec. 12, 2017)
PX-110      [AR 007729]
            Email from J. Abowd to J. Whitehorne re:          403
            Citizenship on the ACS (12/18/2017) [AR
PX-111      008239]
            2020 Census: Adding Content to the                403
PX-112      Questionnaire [AR 008291]
            Email from R. Jarmin to C. Jones re: Question     403
PX-113      (2/14/18) [AR 008325]
            Email from R. Jarmin to A. Fontenot re:           403
PX-114      Citizenship question (1/18/2018) [AR 008345]
            Email from J. Thompson to R. Jarmin re: Letter    403
PX-115      to Secretary Ross (1/29/18) [AR 008554]
            Letter from V. Barabba et al to W. Ross           403
PX-116      (1/26/2018) [AR 008555]
            Email from E. Lamas to S. Buckner re: DOC         403
PX-117      Clearance Update (1/24/2018) [AR 008558]
            Email from S. Buckner to R. Jarmin (1/4/2018)     403
PX-118      [AR 008630]
            Email from J. Abowd to S. Garfinkel re: 2018-     403
            03-08 Challenges and Experiences Adapting
            Differentially Private Mechanisms to the 2020
PX-119      Census (3/5/2018) [AR 008911]
            Garfinkel Presentation- "Challenges and           403
            Experiences Adapting Differentially Private
PX-120      Mechanisms to the 2020 Census" [AR 008912]




                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -7
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 8 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections    (Leave Blank)     (Leave Blank)
            Email from J. Abowd to B. Reist et al. re:        403
            FINAL VERSION ATTACHED (1/4/2018)
PX-121      [AR 009008]
            Email from J. Abowd to J. Brown et al. re: DOJ    403
PX-122      Letter Follow-up (12/19/2017) [AR 009068]
            Email from C. Jones to S. Park-Su re: Draft       403
            Response to Question (2/24/2018) [AR
PX-123      009190]
            Email from K. Hancher to R. Jarmin re: DOJ        403
PX-124      Meeting (2/15/2018) [AR 009193]
            Email from J. Abowd to K. Evans re: Is this the   403
            memo you referred to on the call? (3/5/2018)
PX-125      [AR 009345]
            Email from R. Jarmin to M. Berning re: SSA        403
PX-126      (2/13/2018) [AR 009444]
            Email from J. Treat to R. Jarmin re: Notes from   403
            the meeting with the Secretary (2/13/2018)
PX-127      [AR 009450]
                                                              403
            Email from [Redacted] to R. Jarmin re: Items
PX-128      (1/2/2018) [AR 009679]
PX-129      2016 Breakoff data [AR 009692]                    403
            Email from R. Jarmin to K. Kelley re: Need        403
            DOC Guidance--Race/Ethnicity Questions and
PX-130      Citizenship (1/24/2018) [AR 009739]
            Email to K. Kelley re: Items to cover w/ Izzy     403
PX-131      (9/5/2017) [AR 009799]
            Memo from J. Abowd to W. Ross re:                 403
            Preliminary analysis of Alternative D
            (Combined Alternatives B and C) (3/1/2018)
PX-132      [AR 009812]
            Memo from E. Comstock to W. Ross re:              403
            Census Discussions with DoJ (9/8/2017) [AR
PX-133      009834]
            2020 Census: Adding Content to the                403
PX-134      Questionnaire [AR 009865]
PX-135      2017 Break-off analysis [AR 010382]               403
            Memorandum from Center for Survey                 403
            Measurement to ADRM re: Respondent
            Confidentiality Concerns (9/20/2017) [AR
PX-136      010386]
            American Community Survey (ACS) Response          403
PX-137      Rate by Mode [AR 010408]
            Draft Memo - 2018.Executive Summary [AR           403
PX-138      010499]



                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -8
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 9 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                  Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                                  Objections    (Leave Blank)     (Leave Blank)
            Draft Memo - 2018.Executive Summary [AR           403
PX-139      010509]
            Questions on the Jan 19 Draft Census Memo         403
            on the DOJ Citizenship Question
PX-140      Reinstatement Request [AR 010895]
            Memo from S. Ewert to K. Humes re:                403
            Citizenship and survey response rates
PX-141      (2/7/2017) [AR 010913]
            Spreadsheet re: Question Assignments [AR          403
PX-142      010950]
            Email from W. Ross to P. Davidson, re: Census     403
PX-143      Questions (11/28/2017) [AR 011193]
            Email from B. Page to R. Jarmin re: Census        403
PX-144      Question Request (12/20/2017) [AR 011194]
            Email from J. Uthmeier to M. Neuman               403
            [confirmed by Privilege Log] re: Questions re
PX-145      Census (9/13/2017) [AR 011329]
            Email from W. Ross to W. Teramoto and E.          403
            Comstock re: Memo on Census Question
PX-146      (8/11/2017) [AR 011362]
            Memo from M. Berning et al., to J. Abowd re:      403
            Alternative Sources of Citizenship Data for the
PX-147      2020 Census (12/22/2017) [AR 011634]
            Email from K. Dunn Kelley to A. Willard re:       403
PX-148      Notes from drive (10/9/2017) [AR 012464]
            Email chain between Ross and Dunn Kelley          403
PX-149      (1/16/2018) [AR 012479]
            Email chain between Langdon and census            403
PX-150      employees (5/24/2017) [AR 012541]
            2017 Breakoff Rates by Race Group [AR             401, 403
PX-151      012757]
            2020 CBAMS Focus Groups Audience                  401, 403, 802,
PX-152      Summary Report [AR 013025]                        901
            9/19/2017 Comstock email to Teramoto,             *
            attaching 9/8/17 memo from Comstock to Ross
PX-153      (unredacted) [AR 016106]
            August 6, 2018, Letter Re: Proposed               401, 403, 802,
            Information Collection; Comment Request;          901
            2010 Census 83 Fed. Reg. 26,643 (June 8,
            2018), Docket No. USBC-2018-0005
PX-154      [PLO24752].
            2012-2016 ACS CAPI Response Rate by Tract         *
            Percentage of Housing Units with at least One
PX-155      Noncitizen [0010678DRB]
            Email from J. Gore to A. Gary (10/31/17)          401, 403, 802,
PX-156      [CLC 1-6]                                         901


                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -9
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 10 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                 Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                                 Objections    (Leave Blank)     (Leave Blank)
                                                             401, 403, 802,
PX-157      Email from Pickett to Gore (11/3/17) [CLC 58]    901
            Memo from Center for Survey Measurement to       403
PX-158      ADRM [COM_DIS00002446]
            Mikelyn Meyers and Patricia Goerman U.S.         401, 403, 802,
            Census Bureau; Presented at the 73nd annual      901
            conference of the American Association for
            Public Opinion Research (AAPOR) Denver,
            Colorado. May 16-19, 2018
PX-159      [COM_DIS00002454]
            Mikelyn Meyers, U.S. Census Bureau,              401, 403, 802,
            Respondent Confidentiality Concerns and          901
            Possible Effects on Response Rates and Data
            Quality for the 2020 Census (Nov. 2, 2017)
PX-160      [COM_DIS00002481]
            2020 Census Barriers, Attitudes and Motivators   401, 403, 802,
            Study (CBAMS) Brief Update                       901
PX-161      [COM_DIS00008554]
            Brown, J. David et al., Understanding the        *
            Quality of Alternative Citizenship Data
            Sources for the 2020 Census
PX-162      [COM_DIS00009833]
            2020 Census Barriers, Attitudes and Motivators   401, 403, 802,
            Study (CBAMS) High-Level Findings                901
PX-163      [COM_DIS00010669]
            Proposed Content Test - Victoria Velkoff         401, 403, 802
PX-164      [COM_DIS00010789]
            Proposed Content Test - Victoria Velkoff         401, 403, 802
PX-165      [COM_DIS00010875]
                                                             [Not blank --
                                                             document
                                                             labeled PX-166
                                                             is same as PX-
                                                             009]
PX-166      Intentionally Left Blank                         401, 403
            Letter from Goodlatte to Ross (2/27/2018)        403
PX-167      [COM_DIS00014115]
            Letter from Mateer to Jarmin (2/23/2018)         403
PX-168      [COM_DIS00014116]
            Letter from Lawson to Ross (2/23/2018)           403
PX-169      [COM_DIS00014119]
            Letter from Warner to Ross (2/23/2018)           403
PX-170      [COM_DIS00014120]
            Letter from Marshall to Ross (2/23/2018)         403
PX-171      [COM_DIS00014121]




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -10
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 11 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                            Defendants’     Date Identified     Date Entered
Exhibit #                    Description
                                                            Objections      (Leave Blank)      (Leave Blank)
            Letter from Hunger to Ross (3/13/2018)         403
PX-172      [COM_DIS00014123]
            Letter from Cotton to Ross (2/27/2018)         403
PX-173      [COM_DIS00014126]
            Press Release re: Cotton, Cruz, and lnhofe     401, 403, 802,
            Applaud Addition of Citizenship Question to    901
PX-174      Census (3/27/2018) [COM_DIS00014128]
            Letter from Kirsanow to Jarmin (3/15/2018)     403
PX-175      [COM_DIS00014129]
            Letter from Kobach to Ross (2/12/2018)         403
PX-176      [COM_DIS00014132]
            Letter from King to Ross (2/16/2018)           403
PX-177      [COM_DIS00014135]
            Report re "letters received"                   401, 403, 802,
PX-178      [COM_DIS00014138]                              901
            Email chain between W. Ross, B. Lenihan, J.    403
            Uthmeier, J. Rockas re: SHORT FUSE: Fw:
            Census/immigration status story (Deadline:
            Today 2:45pm) (12/29/2017)
PX-179      [COM_DIS00014335]
            Email chain between W. Ross, B. Lenihan, J.    403
            Uthmeier, J. Rockas re: SHORT FUSE: Fw:
            Census/immigration status story (Deadline:
            Today 2:45pm) (12/29/2017)
PX-180      [COM_DIS00014338]
            Email chain between J. Uthmeier, S. Park-Su,   401, 403, 802
            E. Comstock, P. Davidson, W. Teramoto, re:
            Census Matter Follow-Up (9/11/2017)
PX-181      [COM_DIS00014666]
PX-182      Intentionally Left Blank                       --
            Email between W. Ross and W. Teramoto re:      403
PX-183      Census (5/2/2017) [COM_DIS00016118]
PX-184      Intentionally Left Blank                       --
            Email chain between E. Herbst, M. Neuman, E.   401, 403, 802
            Comstock re: 17-053169 (3/14/2017)
PX-185      [COM_DIS00016561]
            Email between E. Comstock and M. Neuman,       403
            re: Census Question (4/14/2017)
PX-186      [COM_DIS00018614]
PX-187      Intentionally Left Blank                       --
            Email between E. Comstock and M. Neuman        401, 403, 802
            re: One of the Supreme Court cases that
            informs planning for 2020 Census (4/11/2017)
PX-188      [COM_DIS00018615]



                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -11
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 12 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections      (Leave Blank)     (Leave Blank)
            Emails between W. Teramoto and B. Lenihan         401, 403, 802
            email re: where are KDK murder boards
PX-189      (6/19/2017) [COM_DIS00020349]
            Email between Teramoto, Kelley and Neuman         401, 403, 802
            re: IMPORT: From Oversight Hearing
PX-190      (10/13/2017) [COM_DIS00020557]
            Emails between A. Willard, S. Park-Su, K.
                                                              401, 403, 802
            Dunn Kelley re: Mark Neuman mtg req.
PX-191      (8/29/2017) [COM_DIS00020561]
            Schedule for Secretary Ross's Conference          401, 403
PX-192      Room, 2018, Redacted [COM_DIS00021107]
            Schedule for Secretary Ross, 2017, Redacted       401, 403
PX-193      [COM_DIS00021159]
            Schedule for Secretary Ross, 2018, Redacted       401, 403
PX-194      [COM_DIS00021255]
            Schedule for Secretary Ross's Conference          401, 403
PX-195      Room, 2017, Redacted [COM_DIS00021330]
            Email from A. Gary to J. Gore (1/29/2018)         401, 403, 802,
PX-196      [DOJ 2712]                                        901
            Email from R. Jarmin to A. Gary (1/9/2018)        401, 403, 802,
PX-197      [DOJ 2713]                                        901
            Email from A. Gary to R. Jarmin (1/2/2018)        401, 403, 802,
PX-198      [DOJ 2714]                                        901
            Email from A. Gary to R. Jarmin (12/22/2017)      401, 403, 802,
PX-199      [DOJ 2715]                                        901
            Email from R. Jarmin to A. Gary (12/22/2017)      401, 403, 802,
PX-200      [DOJ 2716]                                        901
            Email from J. Gore to R. Tucker (12/8/2017)       401, 403, 802,
PX-201      [DOJ 2722]                                        901
            Email from J. Gore to A. Gary (11/3/2017)         401, 403, 802,
PX-202      [DOJ 2738]                                        901
            Email from G. Friel to J. Gore and B. Aguinaga    401, 403, 802,
PX-203      (9/25/2017) [DOJ 3710]                            901
            Email from B. Aguinaga to B. Pickett              401, 403, 802,
PX-204      (11/3/2017) [DOJ 3740]                            901
            Email thread between R. Tucker, R. Troester, J.   401, 403, 802,
PX-205      Gore (11/30/2017) [DOJ 14798]                     901
            Email from J. Gore to A. Gary (12/8/2017)         401, 403, 802,
PX-206      [DOJ 14821]                                       901
            Email from J. Gore to A. Gary (11/30/2017)        401, 403, 802,
PX-207      [DOJ 14834]                                       901
            Email thread between J. Gore, R. Tucker, R.       401, 403, 802,
PX-208      Troester (11/30/2017) [DOJ 14840]                 901


                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -12
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 13 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                             Objections      (Leave Blank)     (Leave Blank)
            Email from A. Gary to J. Gore (9/11/2017)       401, 403, 802,
PX-209      [DOJ 14996]                                     901
            Gore Calendar Entry for "Call with John Gore-   401, 403, 802,
PX-210      Justice" (9/13/2017) [DOJ 15201]                901
            Email from J. Gore to C. Herren (11/1/2017)     401, 403, 802,
PX-211      [DOJ 28339]                                     901
            Email from C. Herren to J. Gore (4/25/2018)     401, 403, 802,
PX-212      [DOJ 28354]                                     901
            Email from C. Herren to J. Gore (11/3/2017)     401, 403, 802,
PX-213      [DOJ 28385]                                     901
            Email from C. Herren to J. Gore (1/3/2018)      401, 403, 802,
PX-214      [DOJ 28401]                                     901
            Email from C. Wells to J. Gore (4/24/2018)      401, 403, 802,
PX-215      [DOJ 29771]                                     901
            Email from J. Gore to C. Wells (5/2/2018)       401, 403, 802,
PX-216      [DOJ 29775]                                     901
            Email from B. Shumate to J. Gore (3/25/2018)    401, 403, 802,
PX-217      [DOJ 30395]                                     901
            Email from C. Legore-Traore to J. Gore          401, 403, 802,
PX-218      (9/22/2017) [DOJ 30651]                         901
            Email from A. Gary to J. Gore, et al.           401, 403, 802,
PX-219      (1/30/2018) [DOJ 35720]                         901
                                                            403
            Letter from CSAC attached to Gary email
PX-220      (12/9/2018) [DOJ 35722]
            Illinois Complete Count Commission Act          401, 403
PX-221      [PL001268]
            Map of Hard to Count Communitites in Illinois   401, 403, 802,
PX-222      [PL001271]                                      901
            NAC Fall Meeting November 2016                  401, 403, 802,
PX-223      Recommendations and Responses [PL007310]        901
            Map of Hard to Count Comunitities in New        401, 403, 802,
PX-224      York [PL010276]                                 901
                                                            401, 403, 802,
PX-225      NAC Fall Meeting 2017 Agenda [PL013049]         901
            NAC Spring 2018 Meeting Agenda                  401, 403, 802,
PX-226      [PL013051]                                      901
PX-227      NAC Charter [PL013053]                          401, 403, 802
                                                            401, 403, 802,
PX-228      NAC Membership List [PL013057]                  901
            NAC Standard Operating Procedures February      401, 403, 802,
PX-229      2018 [PL013060]                                 901



                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -13
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 14 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                             Objections      (Leave Blank)     (Leave Blank)
            Respondent Confidentiality Concerns on          401, 403, 802,
            Possible Effects on Response Rates and Data     901
            Quality for the 2020 Census Arturo Vargas
PX-230      Discussant [PL015274]
            City of Chicago - 2018 Budget Ordinance         401, 403, 802,
PX-231      [PL016169]                                      901
            City of Chicago - 2018 Draft Action Plan        401, 403, 802,
PX-232      [PL016177]                                      901
            Illinois Dep't of Commerce & Economic           401, 403, 802,
PX-233      Opportunirty - Grant Award letter [PL016787]    901
            Illinois - Inter-governmental agreement b/w     401, 403, 802,
            Dep't of Human Services and City of Chicago     901
PX-234      (FY2019) [PL016790]
            Illinois - Inter-governmental agreement b/w     401, 403, 802,
            Dep't of Human Services and City of Chicago     901
PX-235      (FY2019) [PL016792]
            Illinois - Inter-governmental agreement b/w     401, 403, 802,
            Dep't of Human Services and City of Chicago     901
PX-236      (FY2019) [PL016794]
            Illinois - Dep't of Health and Human Services   401, 403, 802,
            Administration for Children and Families        901
            Notice of Award for City of Chicago (2015-
PX-237      2019) [PL016796]
            Chicago's Census 2020 Complete Count            401, 403, 802,
PX-238      Committees Memo [PL017219]                      901
            Executed Grant Agreement - Chicago DFSS         401, 403, 802
            for Senior Services Agency on Aging for FY
PX-239      2019 [PL017271]
            Attachment C: Intrastate Funding Formula and    401, 403, 802,
PX-240      2018 Estimated Resource Plan [PL024433]         901
            Vocational Rehabilitataion Funding Formula      401, 403, 802,
PX-241      [PL024437]                                      805, 901
            Comment letter from NY et al v Commerce et      401, 403, 802,
            al Coalition of Plaintiffs (8/6/2018)           901
PX-242      [PL024752]
            Board of Commissioners of Cook County           401, 403, 802
PX-243      Resolution 18-6420 [PL024766]
            Board of Commissioners of Cook County           401, 403, 802
            Resolution 18-6056 Legislation Details
PX-244      [PL024768]
            Board of Commissioners of Cook County           401, 403, 802
            Resolution 18-6056 Proposed Amendment
PX-245      [PL024771]




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -14
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 15 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                                Objections    (Leave Blank)     (Leave Blank)
            Chicago City Council Emergency Fund             401, 403, 802
            Resolution -- signed and filed version
PX-246      [PL024773]
            Non-Regulatory Guidance: Fiscal Changes and     401, 403, 802
            Equitable Services Requirements Under the
            Elementary and Secondary Education Act of
            1965 (ESEA), as Amended by the Every
PX-247      Student Succeeds Act (ESSA) [PL024775]
            Guidance - State Educational Agency             401, 403, 802
            Procedures for Adjusting Basic Concentration,
            Targeted, and Education Finance Incentive
            Grant Allocations Determined by the U.S.
PX-248      Department of Education [PL024819]
            Cook County Census Complete Count               401, 403, 802,
PX-249      Committee Booklet [PL024855]                    901
            Letter from Mayor Rahm Emmanuel to              401, 403, 802,
PX-250      Secretary Wilbur Ross (2/6/2018) [PL024988]     901
                                                            401, 403, 802,
PX-251      ADC 2017 Convention book [PLT003023]            901
                                                            401, 403, 802,
PX-252      2017 ADC brochure [PLT003113]                   901
                                                            401, 403, 802,
PX-253      ADC 2018 Convention book [PLT004786]            901
                                                            401, 403, 802,
            Email exchange between J. Gore and C.
                                                            901
            McCormick (5/12/2017) [EPIC-17-06-30-DOJ-
PX-254      FOIA-20180309]
            American Community Survey Questionnaire         401, 403
PX-255      2017
PX-256      Census 2000 Long Form Questionnaire             401, 403
            Census 1950 Census of Population and            401, 403
PX-257      Housing Questionnaire
            Federal Register Notice Proposed Information    401, 403, 802,
PX-258      Collection Comment Request on 2020 Census       901
                                                            401, 403, 802,
PX-259      Map of Fort Myers, Florida                      901
            U.S. Census Bureau Statistical Quality          *
PX-260      Standards
            Census 2000 Brief Overview of Race and          401, 403
PX-261      Hispanic Origin
            2005 National Census Test: Analysis of the      *
PX-262      Race and Ethnicity Questions




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -15
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 16 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                             Objections      (Leave Blank)     (Leave Blank)
            2010 Census Coverage Measurement                401, 403
            Estimation Report: Components of Census
            Coverage for the Household Population in the
PX-263      United States
            2020 Census Planning Survey ("Census            401, 403
PX-264      Barriers, Attitudes and Motivators Study")
PX-265      2020 Census Integrated Communications Plan      *
            Office of Management and Budget Standards       401, 403, 802,
PX-266      and Guidelines for Statistical Surveys          901
            DSSD 2010 Census Coverage Measurement           401, 403
PX-267      Memorandum Series #2010-G-01
PX-268      Proposed Content Test on Citizenship Question   401, 403
            Memorandum for the President from Andrew        401, 403, 802,
            Bremberg re: Executive Order on Protecting      901
            American Jobs and Workers by Strengthening
            the Integrity of Foreign Worker Visa Programs
PX-269      (1/23/2017)
            Memo from A. Bremberg to the President re:      401, 403, 802,
            Executive Order on Protecting American Jobs     901
            and Workers by Strengthening the Integrity of
PX-270      Foreign Worker Visa Programs
            Memo from L. Blumerman to the Record re:        401, 403
            Planned Development and Submission of
            Subjects Planned for the 2020 Census Program
            and Questions Planned for the 2020 Census
PX-271      Program
                                                            401, 403, 802
            Gore Congressional Testimony - Bloomberg
            Transcript Excerpt from Time 1:14:43 to
PX-272      1:15:34
            Gore Congressional Testimony - Bloomberg        401, 403, 802
PX-273      Video Excerpt from Time 1:14:43 to 1:15:35
                                                            401, 403
            U.S. Department of Commerce Census Bureau
            National Advisory Committee on Racial,
PX-274      Ethnic, and Other Populations Charter
            U.S. Department of Commerce Census Bureau       401, 403
            of the Census Scientific Advisory Committee
PX-275      Charter
            Prepared Statement of Ron Jarmin, PhD. And      401, 403
            Earl Comstock Before the Committee on
            Oversight and Government Reform U.S. House
            of Representatives- "Progress Report on the
PX-276      2020 Census"




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -16
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 17 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections      (Leave Blank)     (Leave Blank)
            Questions Planned for the 2020 Census and the     401, 403
            American Community Survey : A Process
PX-277      Overview- Presentation by J. Ortman
            Prepared Statement of J. Thompson before the      401, 403
            Appropriations Committee's Subcommittee on
            Commerce, Justice, Science and Related
PX-278      Agencies
            Statement of Karen Dunn Kelley Before the         401, 403
            Senate Commerce, Science and Transportation
PX-279      Committee
            NYIC v USDOC - Defendants' Objections and         401, 403
            Responses to Plaintiffs' Requests for Expedited
            Production of Documents and First Set of
            Interrogatories to Defendants USDOC and
PX-280      Wilbur Ross
PX-281      J. Uthmeier Declaration                           401, 403
            Transcript--Committee on Oversight and            401, 403, 802
            Government Reform Progress Report on the
PX-282      2020 Census
                                                              401, 403
                                                              Note that this
                                                              is Defendants’
                                                              initial
                                                              disclosures
                                                              rather than
                                                              Defendants’
                                                              Rule
            NY-Defendants' Disclosures Pursuant to Rule       26(A)(2)(C)
PX-283      26(A)(2)(C)                                       disclosures
PX-284      Intentionally Left Blank                          --
            Email from R. Jarmin to K. Kelley re: DOJ         403
PX-285      (12/19/2017) [AR 001357]
            Email from R. Jarmin to K. Kelley (2/13/2018)     403
PX-286      [AR 004853]
                                                              401, 403, 802,
PX-287      Expert Report of Matthew A. Barreto, Ph.D.        805
            Expert Rebuttal Report of Matthew A. Barreto,     401, 403, 802,
PX-288      Ph.D.                                             805
                                                              401, 403, 802,
PX-289      Expert Rebuttal Report of Joseph J. Salvo         805
            O’Hare, William- The Likely Impact of the         401, 403, 802,
            Addition of a Citizenship Question in the 2020    805
            Census on Census Self-Response, Net
PX-290      Undercount, and Omissions Rates



                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -17
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 18 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections    (Leave Blank)     (Leave Blank)
            Hogan, Howard et al., - Quality and the 2010
                                                           401, 403, 802
PX-291      Census
            Memo from P. Cantwell to D. Whitford re:       *
            2010 Census Coverage Measurement
            Estimation Report: Summary of Estimates of
PX-292      Coverage for Persons in the United States
            Document prepared by John Abowd and David      *
PX-293      Brown
            Memo from P. Cantwell to D. Whitford re:       401, 403
            2010 Census Coverage Measurement
            Estimation Report: Components of Census
            Coverage for the household Population in the
PX-294      United States
            Coverage of the Hispanic Population of the     *
            United States in the 1970 Census - A
PX-295      Methodological Analysis
            Defendants’ Reply Memorandum and               401, 403
            Opposition to Plaintiffs’ Motion for Summary
            Judgment- Federation for American
            Immigration Reform ( FAIR) vs. Philip M.
PX-296      Klutznick, et al.
            Defendants’ Objections and Responses to
                                                           401, 403
            Plaintiffs’ Requests for Admission to
            Defendant United States Census Bureau
PX-297      (10/23/2018)
            Defendants’ Objections and Responses to        401, 403
            Plaintiffs’ Requests for Admission to
            Defendant United States Department of
PX-298      Commerce (10/23/2018)
            Defendants’ Objections and Responses to        401, 403
PX-299      Plaintiffs’ Third Set of Interrogatories
            Commerce Response to NYIC Plaintiffs' First    401, 403
PX-300      Set of RFPs and Rogs (8/13/2018)
            Commerce Supplemental Response to NYIC         401, 403
PX-301      Plaintiffs First Set of Rogs (9/5/2018)
            Commerce Second Supp Response to ROG 1         401, 403
PX-302      FINAL (10/11/2018)
            Commerce Response to NYIC Plaintiffs           401, 403
PX-303      Second Set of Rogs (9/28/2018)
PX-304      NYIC v. Dep't of Commerce, et al., Complaint   401, 403, 802
PX-305      Defendants' Answer to NYIC Complaint           401, 403




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -18
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 19 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                              Objections      (Leave Blank)     (Leave Blank)
            Census Equity Act: Hearings Before the           401, 403
            Subcomm. on Census & Population of the H.
            Comm. On Post Office & Civ. Serv., 101st
            Cong. 43–45, 59 (1989) (statement of C. Louis
PX-306      Kincannon, Deputy Director, Census Bureau)
            Exclude Undocumented Residents from Census       401, 403
            Counts Used for Apportionment: Hearing
            Before the Subcomm. on Census & Population
            of the H. Comm. on Post Office & Civil Serv.,
            100th Cong. 50–51 (1988) (testimony of John
PX-307      Keane, Director, Census Bureau)
            Aff. of Daniel B. Levine, Deputy Dir. of the     401, 403
            Census Bureau at ¶ 5, Ex. A to Defs.’ Mot. To
            Dismiss the Action or, in the Alt., for Summ.
            J., Fed’n for Am. Immigr. Reform v. Klutznick,
PX-308      No. 79-3269 (D.D.C. Jan. 9, 1983)
            Brief of Former Directors of the U.S. Census     401, 403, 802
            Bureau as Amici Curiae Supporting Appellees,
PX-309      Evenwel v. Abbott, 136 S. Ct. 1120 (2016)
                                                             No objection
                                                             from
                                                             Defendants;
                                                             see note in
                                                             column to the
PX-310      Abowd Report (Subject to Motion)                 left
                                                             401, 403, 802,
PX-311      J. Thompson Report                               805
PX-312      J. Thompson Report Errata                        401, 403, 802
                                                             401, 403, 802,
PX-313      S. Hillygus Report                               805
                                                             401, 403, 802,
PX-314      C. Warshaw Report                                805
            Email from Langdon to Comstock (5/24/2017)       403
PX-315      [AR 001246]
                                                             401, 403, 802,
PX-316      H. Habermann Report                              805
                                                             401, 403, 802,
PX-317      J. Van Hook Report                               805
                                                             401, 403, 802,
PX-318      J. Van Hook Supplemental Report                  805
                                                             401, 403, 802,
PX-319      S. Hillygus Rebuttal Report                      805
                                                             401, 403, 802,
PX-320      O'Hare Rebuttal Report                           805


                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -19
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 20 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Defendants’     Date Identified    Date Entered
Exhibit #                     Description
                                                              Objections      (Leave Blank)     (Leave Blank)
                                                             401, 403, 802,
PX-321      Expert report of Dr. Christopher Warshaw         805
PX-322      Errata sheet for Dr. Warshaw's Expert Report     401, 403, 802
PX-323      Christopher Warshaw CV                           401, 403, 802
            C. Warshaw table with 2% undercount              401, 403, 802
PX-324      population numbers
            Elis, Roy, Neil Malhotra, and Marc Meredith.     401, 403, 802,
            2009. “Apportionment cycles as natural           805
            experiments." Political Analysis 17 (4):
PX-325      358{376.
            Ansolabehere, Stephen, Alan Gerber, and Jim      401, 403, 802,
            Snyder. 2002. “Equal votes, equal money:         805
            Court-ordered redistricting and public
            expenditures in the American states." American
PX-326      Political Science Review 96 (4): 767{777.
                                                             401, 403, 802,
PX-327      Expert Report of Andrew Reamer (inc. CV)         805
PX-328      Reamer Expert Report Errata                      401, 403, 802
            Chart: Federal Assistance Programs with          401, 403, 802,
            Allocation Formulas Affected by Decennial        901
PX-329      Census Undercount
                                                             401, 403, 802,
PX-330      Schematic of census-derived datasets             901
                                                             401, 403, 802,
PX-331      Expert Report of Lisa Handley (inc. CV)          805
            Department of Justice’s Guidance Concerning      401, 403
            Redistricting Under Section 5 of the Voting
PX-332      Rights Act, February 9, 2011, 76 FR 7469
            News Release, “Census Bureau Releases            401, 403
            Estimates of Undercount and Overcount in the
PX-333      2010 Census” (May 22, 2012)
PX-334      Errata sheet to O’Hare report                    401, 403, 802
PX-335      O'Hare CV                                        401, 403, 802
                                                             401, 403, 802,
            O’Hare, W.P. (2018) presentation on
                                                             805
            undercount of young children at Census
            Bureau/Children’s Leadership Council meeting
PX-336      June 8, 2018
                                                             401, 403, 802,
            Assessing Net Coverage Error for Young           901
PX-337      Children in the 2010 U.S. Decennial Census




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -20
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 21 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                             Objections      (Leave Blank)     (Leave Blank)
                                                            401, 403
            U.S. Census Bureau (2012b). 2010 Census
            Coverage Measurement Estimation Report:
            Components of Census Coverage for the
            Household Population in the United Statses,
            DSSD 2010 Census Coverage Measurement
            Memorandum Series #2010-G-04. U.S. Census
PX-338      Bureau, Washington, DC.
                                                            401, 403
            U.S. Census Bureau (January 2017)
            Investigating the 2010 Undercount of Young
            Children –Analysis of Census Coverage
PX-339      Measurement Results.
                                                            401, 403, 802,
            W.P. O’Hare, "Citizenship Question              805
            Nonresponse: A Demographic Profile of
            People Who Do Not Answer the American
            Community Survey Citizenship Question,"
            Georgetown Law: Ctr. On Opver & Inequality
PX-340      (Sept. 2018)
            U.S. Census Bureau (2012) 2010 Census Mail      401, 403
            Response/Return Rates Assessment Report.
            2010 Census Planning Memorandum Series,
PX-341      exhibit to O' Hare declaration
            U.S. Census Bureau (2003) Census 2000 Mail      401, 403, 901
            Return Rates, Census 2000 Evaluation A.7.b,
            Herbert Stackhouse and Sarah Brady, January
PX-342      30, 2003, Tables 10, 12 and 16.
            Word, D.L., (1997) “Who Responds ? Who          401, 403, 802,
            Doesn’t?: Analyzing Variation in Mail           805, 901
            Response Rates During the 1990 Census,”
            Population Division Working Paper No. 19,
PX-343      Table 2.0
            Net undercount as a percent of the total        401, 403, 802,
            population (Source: U.S. Census Bureau (2012)   901
            2010 Census Coverage Measurement
            Estimation Report: Summary of Estimates of
            Coverage for Persons in the United States.,
            DSSD 2010 Census Coverage Measurement
PX-344      Memorandum Series #2010-G-01 Table 7)
            U.S. Census Bureau (2014). 2014 Planning        401, 403, 901
PX-345      Database, U.S. Census Bureau
            U.S. Census Bureau, "Final Task Force Report:   401, 403
            Task Force on the Undercount of Young
            Children" Memorandum for Frank A. Vitrano,
PX-346      U.S. Census Bureau (2/2/2014)


                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -21
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 22 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                     Defendants’   Date Identified    Date Entered
Exhibit #                     Description
                                                                     Objections    (Leave Blank)     (Leave Blank)
            Fernandez, L, Shattuck, R., and Noon, J., U.S.       401, 403, 802,
            Census Bureau (2018), “Using Administrative          805, 901
            Records and the American Community Survey
            to Study the Characteristics of Undercount
            Young Children in the 2010 Census,” Center
            for Administration Records Research and
PX-347      Application Working Paper #2018-05
                                                                 401, 403
            U.S. Census Bureau, State Mail Return Rates
PX-348      2010 Census
            U.S. Census Bureau : DSSD A.C.E.                     401, 403
            REVISION II MEMORANDUM SERIES
PX-349      #PP-54
                                                                 401, 403
            U.S. Census Bureau (2003) A.C.E. Revision II-
            Adjusted Data for States, Counties, and Places,
            DSSD A.C.E. REVISION II
PX-350      MEMORANDUM SERIES #PP-60, Table 1.
            Hogan and Robinson, "What the Census                 401, 403, 802,
            Bureau's Coverage Evaluation Programs tell Us        805, 901
PX-351      About Differential Undercounts" (1993)
            U.S. Census Bureau, "1990 Mail Response
                                                                 401, 403
            rates by 1990 Geography Boundaries," 1990
PX-352      Census Page (/main/www.cen1990.html)
PX-353      Habermann C.V.
                                                                 401, 403, 802
            Office of Management & Budget, Statistical           401, 403
            Policy Directive No. 1: Fundamental
            Responsibilities of Federal Statistical Agencies
PX-354      and Recognized Statistical Units
            Principles and Practices for a Federal Statistical   401, 403, 802,
PX-355      Agency, Sixth Edition (2017)                         805, 901
PX-356      5 C.F.R. Part 1320                                   401, 403
            Subjects Planned for the 2020 Census and             403
PX-357      American Community Survey (3/28/2017)
            Charter of the Interagency Council on                401, 403, 802
            Statistical Policy, Subcommittee on the
            American Community Survey (Aug. 10, 2012,
PX-358      rev. Nov. 15, 2017)
                                                                 *
            OMB Standards & Guidelines for Statistical
PX-359      Surveys (Sept. 2016)
            Statistical Policy Directive No. 2 Addendum:         401, 403, 802
            Standards & Guidelines for Cognitive
PX-360      Interviews




                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -22
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 23 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                   Defendants’   Date Identified    Date Entered
Exhibit #                     Description
                                                                   Objections    (Leave Blank)     (Leave Blank)
            United Nations, Principles and                     *
            Recommendations for Population and Housing
PX-361      Censuses
            Office of Management & Budget, Instructions        401, 403, 802
            for Requesting OMB Review Under the PRA,
PX-362      OMB FORM 83-I INST, 10/95
PX-363      S. Hillygus CV                                     401, 403, 802
            Census Bureau Standard: Pretesting                 401, 403, 901
            Questionnaires and Related Materials for
            Surveys and Censuses, Pretest Standards,
            https://www.census.gov/srd/pretest-
PX-364      standards.pdf
            Research Report Series, Public Attitudes           401, 403, 802,
            Toward Use of Administrative Records               805, 901
PX-365      (Survey Methodology # 2012-04)
            The Leadership Conf. Fund, States Ranked by        401, 403, 802,
            Number of Hispanics Living in Hard-to-Count        901
            (HTC) Census Tracts,
            http://civilrightsdocs.info/pdf/census/2020/Tabl
PX-366      e1a-States-Number-Hispanics-HTC.pdf
            U.S. Government Accountability Office (July        401, 403, 802
            2018) “Actions Needed to Address Challenge
            to Enumerating Hard-to-Count Groups, GAO-
PX-367      18-599
            NALEO Educ. Inst., et al., "The Invisible          401, 403, 802,
            Ones: How Latino Children Are Left Out of          901
PX-368      Our Nation's Census Count" (4/26/2016)
PX-369      Intentionally Left Blank                           --
            The Urban Institute, McClure, et al.,              401, 403, 802,
            “Administrative Records in the 2020 US             805, 901
PX-370      Census, Research Report
            2010 CENSUS PLANNING MEMORANDA                     401, 403
            SERIES No. 173, 2010 Census Item
            Nonresponse and Imputation Assessment
PX-371      Report
            U.S. Census Bureau 2017, “2020 Census              *
            Operation Plan: A New Design for the 21st
PX-372      Census. V.3.” (September)
            U.S. Census Bureau, Data Stewardship               401, 403, 901
            Executive Policy Committee, DS-16 Checklist
            for a Survey’s Handling of Sensitive Topics
            and Very Sensitive Topics in Dependent
PX-373      Interviewing




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -23
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 24 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                   Defendants’   Date Identified    Date Entered
Exhibit #                     Description
                                                                   Objections    (Leave Blank)     (Leave Blank)
                                                               403
            U.S. Census Bureau 2017, “Subjects Planned
            for the 2020 Census and American Community
            Survey: Federal Legislative and Program Uses”
PX-374      (March)
            U.S. General Accounting Office 1999, “An           401, 403, 802
            Innovative Technique for Estimating Sensitive
PX-375      Survey Items”
            Assessing Net Coverage Error for Young             401, 403, 802,
            Children in the 2010 U.S. Decennial Census.        805, 901
            “Center for Survey Measurement Study Series
            (Survey Methodology #2014-02). U.S. Census
PX-376      Bureau
            EB Jensen, R. Bhaskar and M. Scopilliti            401, 403, 802,
            (2015), "Demographic analysis 2010: Estimates      805, 901
            of coverage of the foreign-born population in
            the American Community Survey," Population
            Division, US Census Bureau, Working Paper
PX-377      (103)
            U.S. Census Bureau, "Investigating the 2010        401, 403
            Undercount of Young Children – Analysis of
            Census Coverage Measurement Results"
PX-378      (Jan. 2017)
            David L. Word, U.S. Census Bureau, "Who            401, 403, 802,
            Responds/Who Doesn't? Analyzing Variation          805
            in Mail Response Rates During the 1990
PX-379      Census"
            U.S. Census Bureau (Nov. 10, 1988), Issue          *
            Paper On The 1990 Census Race Question, p.
PX-380      3.)
            U.S. Census Bureau 2017, “Investigating the        401, 403
            2010 Undercount of Young Children – A
            Comparison of Demographic, Housing, and
PX-381      Household Characteristics of Children by Age”
            S. Presser, M. Couper, J. Lessler, E. Martin, J.   401, 403, 802,
            Martin, J. Rothgeb, and E. Singer (2004),          805
            “Methods for testing and evaluating survey
            questions,” Public opinion quarterly, 68(1),
PX-382      pp.109-130
            Bond et al., "The Nature of Bias When              401, 403, 802,
            Studying Only Linkable Person Records:             805, 901
            Evidence from the American Community
PX-383      Survey," 2013




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -24
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 25 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                Defendants’     Date Identified    Date Entered
Exhibit #                     Description
                                                                Objections      (Leave Blank)     (Leave Blank)
                                                               401, 403, 802,
            Catalina Amuedo-Dorantes, Esther Arenas-
            Arroyo, and Almudena Sevilla (2018),               805
            "Immigration enforcement and economic
            resources of children with likely unauthorized
            parents." Journal of Public Economics 158: 63-
PX-384      78
            Terry, R.L., Schwede, L., King, R., Martinez,      401, 403, 802,
            M. and Childs, J.H., "Exploring Inconsistent       805
            Counts of Racial/Ethnic Minorities in a 2010
            Census Ethnographic Evaluation," Bulletin of
            Sociological Methodology, 135(1), pp. 32-49
PX-385      (2017)
            Elizabeth Martin (1999), "Who knows who            401, 403, 802,
            lives here? Within-household disagreements as      805
            a source of survey coverage error." Public
            Opinion Quarterly: 220-236; Elizabeth Martin
PX-386      (2007)
            Robert Fay (1989), “An Analysis of Within-         401, 403, 802,
            Household Undercoverage in the Current             805
            Population Survey.” Proceedings, Annual
PX-387      Research Conference, U.S. Census Bureau.
            Kevin S. Blake, Rebecca L. Kellerson, and          401, 403, 802,
            Aleksandra Simic (2007), "Measuring                805
            overcrowding in housing." Washington, DC:
            Department of Housing and Urban
PX-388      Development, Office of Policy Development
            Edward Kissam, “Differential undercount of         401, 403, 802,
            Mexican immigrant families in the US               805
            Census,” Statistical Journal of the IAOS 33, no.
PX-389      3 (2017): 797-816
            De La Puente, "An Analysis of the                  401, 403, 802,
            Underenumeration of Hispanics: Evidence            805
            From Small Area Ethnographic Studies," in
            Annual Research Conference Proceedings,
PX-390      Bureau of the Census, pp. 45-69
            De La Puente, "The census undercount of the        401, 403, 802,
            Hispanic population," Latino Studies Journal,      805
PX-391      Vol. III, Issue I (January, 1992)
                                                               401, 403, 802,
            Elizabeth Martin, "Strength of attachment:         805
            Survey coverage of people with tenuous ties to
PX-392      residences." Demography 44, no. 2: 427 (2007)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -25
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 26 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Defendants’     Date Identified    Date Entered
Exhibit #                     Description
                                                              Objections      (Leave Blank)     (Leave Blank)
            Phillip S. Kott and Dan Liao, "Calibration       401, 403, 802,
            Weighting for Nonresponse with Proxy Frame       805
            Variables (So that Unit Nonresponse Can Be
            Not Missing at Random)." Journal of Official
PX-393      Statistics 34, no. 1, p. 108 (2018).
            David Fein, "Racial and Ethnic Differences in
                                                             401, 403, 802,
            U.S. Census Omission Rates." Demography          805
PX-394      27:285-302 (1990)
            Andrew Keller and Tyler Fox (2014), “Using       401, 403, 802,
            Data from the American Community Survey to       805
            Better Understand Coverage Measurement
            Results in the 2010 Census,” Proceedings of
            the Survey Research Methods Section,
PX-395      American Statistical Association
                                                             401, 403, 802,
            James Farber, Deborah Wagner, and Dean
            Resnick (2005) “Using Administrative Records     805
            for Imputation in the Decennial Census,” ASA
PX-396      Section on Survey Research Methods
                                                             401, 403, 802,
            Mary H Mulry, and Andrew D. Keller (2017),       805
            "Comparison of 2010 Census Nonresponse
            Follow-Up Proxy Responses with
            Administrative Records Using Census
            Coverage Measurement Results." Journal of
PX-397      Official Statistics 33, no. 2 (2017): 455-475.
                                                             401, 403, 802,
            Dave McClure, Robert Santos, Shiva               805, 901
            Kooragayala (May 2017), “Administrative
            Records in the 2020 US Census: Civil Rights
            Considerations and Opportunities,” Urban
PX-398      Institute Research Report
            J. David Brown, Jennifer H. Childs, and Amy      401, 403, 802,
            O’Hara, “Using the Census to Evaluate            805
            Administrative Records and Vice Versa,”
            Proceedings of the 2015 Federal Committee on
            Statistical Methodology (FCSM) Research
PX-399      Conference (2015)
            Richard A. Griffin, “Issues Concerning           401, 403, 802,
            Imputation of Hispanic Origin due to             805
            Administrative Record Enumeration for the
            2020 Census,” Proceedings of the Survey
            Research Methods Section, American
PX-400      Statistical Association (2014)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -26
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 27 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                 Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                                 Objections    (Leave Blank)     (Leave Blank)
            Sharon Ennis, Sonya Porter, James Noon, and      401, 403, 802,
            Ellen Zapata, “When Race and Hispanic            805, 901
            Origin Reporting are Discrepant Across
            Administrative Records and Third Party
            Sources: Exploring Methods to Assign
            Responses,” CARRA Working Paper Series
PX-401      #2015-08, US Census Bureau (2015)
PX-402      Salvo Errata sheet to Expert Report              401, 403, 802
PX-403      Salvo C.V.                                       401, 403, 802
            Peter P. Davis, Census Coverage Measurement      401, 403
            Memorandum Series #2010‐G‐03, May 22,
PX-404      2012
            Cynthia Rothhaas, Frederic Lestina, and Joan     401, 403
            M. Hill, 2010 Decennial Census: Item
            Nonresponse and Imputation Assessment
PX-405      Report (Feb. 2012)
                                                             *
            U.S. Census Bureau, 2020 Census Operational
PX-406      Plan Version 3.0, (Released Sept. 2017)
            NYC Department of City Planning, “2010           401, 403, 802,
            Census: Local Review of Census Addresses         901
PX-407      (LUCA) Documentation” (Dec. 2009)
            NYC Department of City Planning, “The 2000       401, 403, 802,
            Census Address List Appeals Documentation,"      901
PX-408      (Feb. 2000)
            Sonya Rastogi and Amy O’Hara, “2010 Census       401, 403
            Match Study.” Center for Administrative
            Records Research and Applications, U.S.
PX-409      Census Bureau (2012), p 21.
            U.S. Census Bureau, Investigating the 2010       401, 403
            Undercount of Young Children – A New Look
PX-410      at 2010 Census Omissions by Age, 2016
                                                             401, 403
            2010 Census Summary File 1, 2010 Census of
PX-411      Population and Housing, U.S. Census Bureau
            2020 Census Office Budget Allocation, NYC        401, 403, 802,
PX-412      Department of Planning                           901
            H. Hogan, P. Cantwell, J. Devine, V. Mule Jr.,   401, 403, 802,
            V. Velkoff, Population Research and Policy       805
            Review, Vol. 32, No. 5, New Findings from the
PX-413      2010 Census (Oct. 2013)
            Eugene P. Ericksen, “Errors in the Census,” in   401, 403, 802,
            Anderson, Citro, and Salvo (Eds.),               805
            Encyclopedia of the U.S. Census (Second
PX-414      Edition) Sage/CQ Press (2012)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -27
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 28 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’     Date Identified    Date Entered
Exhibit #                     Description
                                                               Objections      (Leave Blank)     (Leave Blank)
            Administrative Record Modeling Team,              401, 403
            “Administrative Record Usage Proposal for
            2018 End‐to‐End Test,” U.S. Census Bureau
PX-415      (Jan. 2017)
            Joseph J. Salvo, Arun Peter Lobo,                 401, 403, 802,
            "Misclassifying New York's Hidden Units as        805
            Vacant in 2010: Lessons Gleaned for the 2020
            Census," Population Research and Policy
PX-416      Review, Vol. 32, No. 5 (2013)
                                                              401, 403, 802,
PX-417      EHS Funding based on the decennial census         901
                                                              401, 403, 802,
PX-418      Dr. Barreto Raw Survey Data                       805
PX-419      Dr. Barreto Survey Data Code Script               401, 403, 802
                                                              401, 403, 802,
            H. Alpert, “Public Opinion Research as            805
            Science” Public Opinion Quarterly 20(3)
PX-420      (1956)
            Andridge, Rebecca R. and Little, Roderick J.,     401, 403, 802,
            “A Review of Hot Deck Imputation for Survey       805
            Non-Response.” International Statistical
PX-421      Review 78(1): 40-64 (2010)
            Ball, John C., “The Reliability and Validity of   401, 403, 802,
            Interview Data Obtained from 59 Narcotic          805
            Drug Addicts.” American Journal of Sociology
PX-422      72(6): 650–654 (1967)
            Battaglia, Michael et al., “Tips and Tricks for   401, 403, 802,
            Raking Survey Data (a.k.a. Sample                 805, 901
            Balancing)” Proceedings of the Survey
            Research Methods Section, American
PX-423      Statistical Association (2004)
            Berk, Marc L., and Claudia L. Schur, “The         401, 403, 802,
            Effect of Fear on Access to Care among            805
            Undocumented Latino Immigrants.” Journal of
PX-424      immigrant health 3(3): 151–156 (2001)
            Boudreaux, Michel H. et al., “Measurement         401, 403, 802,
            Error in Public Health Insurance Reporting in     805, 901
            the American Community Survey: Evidence
            from Record Linkage.” Health services
PX-425      research 50(6): 1973–1995 (2015)
            Bradburn, Norman M., Seymour Sudman, Ed           401, 403, 802,
            Blair, and Carol Stocking, “Question Threat       805
            and Response Bias.” Public Opinion Quarterly
PX-426      42(2): 221–234 (1978)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -28
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 29 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections      (Leave Blank)     (Leave Blank)
            Brady, Henry, "Contributions of Survey            401, 403, 802,
            Research to Political Science," PS: Political     805, 901
PX-427      Science & Politics (2000)
            Casey Foundation, “2018 Kids Count Data           401, 403, 802,
PX-428      Book” (2018)                                      805, 901
            Center for Survey Measurement,                    401, 403
            MEMORANDUM FOR Associate Directorate
            for Research and Methodology (ADRM)”
PX-429      (2017)
            De La Puente, Manuel, “Using Ethnography to       401, 403
            Explain Why People Are Missed or
            Erroneously Included by the Census: Evidence
            from Small Area Ethnographic Studies.”
            Center for Survey Methods Research, US
PX-430      Census Bureau (1995)
            De La Puente, Manuel, “Census 2000                401, 403
            Ethnographic Studies Final Report,” Census
            2000 Topic Report Ethnographic Studies, US
            Census Bureau Statistical Research Division
PX-431      (2004)
                                                              401, 403, 802,
            DeMaio, Thomas, Nancy Mathiowetz, Jennifer        805, 901
            Rothgeb, Mary Ellen Beach, Sharon Durant,
            "Protocol for Pretesting Demographic Surveys
            at the Census Bureau." Report of the Pretesting
PX-432      Committee (June 1993)
            Ericksen, Eugene P., and Teresa K. Defonso.       401, 403, 802,
            1993. “Guest Commentary: Beyond the Net           805
            Undercount: How to Measure Census Error.”
PX-433      Chance 6(4): 38–14
            Federal Committee on Statistical Methodology,     401, 403, 802,
            Statistical Working Paper 17 – Survey             805
PX-434      Coverage (1990)
            Frost, Amanda, “Can the Government Deport         401, 403, 802,
            Immigrants Using Information It Encouraged        805
PX-435      Them to Provide?,” Admin. L.R. (2017)
            Graubard, Barry and Edward Korn, “Survey          401, 403, 802,
            inference for subpopulations,” American           805
PX-436      Journal of Epidemiology 144(1) (1996)
            Groen, Jeffrey A. 2012. “Sources of Error in      401, 403, 802,
            Survey and Administrative Data: The               805
            Importance of Reporting Procedures.” Journal
PX-437      of Official Statistics (JOS) 28(2).




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -29
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 30 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                             Objections      (Leave Blank)     (Leave Blank)
            Hunt, Shelby, Richard D. Sparkman, and James    401, 403, 802,
            B. Wilcox, "The Pretest in Survey Research:     805
            Issues and Preliminary Findings." Journal of
PX-438      Marketing Research. 19(2) (1982)
                                                            401, 403, 802,
            Kalton, Graham, “Compensation for Missing
                                                            805, 901
            Survey Data.” University of Michigan Survey
PX-439      Research Center Research Report Series (1983)
            Lee, Eun Sul and Ronald Forthofer, "Analyzing   401, 403, 802,
            Complex Survey Data," Sage Publications         805, 901
PX-440      (2006)
            Link, Michael W. et al.,“Address-Based versus   401, 403, 802,
            Random-Digit-Dial Surveys: Comparison of        805
            Key Health and Risk Indicators.” American
            Journal of Epidemiology 164(10): 1019–25
PX-441      (2006)
            Lohr, Sharon L., Sampling: Design and           401, 403, 802,
PX-442      Analysis. New York, NY: Brooks/Cole (1999)      805, 901
            Keeter, Scott, et al., “Gauging the Impact of   401, 403, 802,
            Growing Nonresponse on Estimates from a         805
            National RDD Telephone Survey,” Public
PX-443      Opinion Quarterly 70(5) (2006)
            Krysan, Maria, “Privacy and the Expression of   401, 403, 802,
            White Racial Attitudes: A Comparison across     805
            Three Contexts.” Public Opinion Quarterly:
PX-444      506–544 (1998)
            Lajevardi, Nazita, and Kassra AR Oskooii,       401, 403, 802,
            “Old-Fashioned Racism, Contemporary             805
            Islamophobia, and the Isolation of Muslim
            Americans in the Age of Trump.” Journal of
            Race, Ethnicity and Politics 3(1): 112–152
PX-445      (2018)
            National Research Council, "The 2000 Census:
                                                            401, 403, 802,
            Interim Assessment," National Academies         805
PX-446      Press (2018)
            National Research Council, "The 2000 Census:    401, 403, 802,
            Counting under Adversity," National             805
PX-447      Academies Press (2004)
                                                            401, 403, 802,
            Meyers, Mikelyn, “Respondent Confidentiality    805
            Concerns and Possible Effects on Response
            Rates and Data Quality for the 2020 Census.”
PX-448      (2017)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -30
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 31 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                              Objections      (Leave Blank)     (Leave Blank)
            Montoya, Martin, “Ethnographic Evaluation of     401, 403, 802,
            the Behavioral Causes of Undercount:             805, 901
            Woodburn, Oregon.” Ethnographic Evaluation
            of the 1990 Decennial Census Report #25.
            Prepared under Joint Statistical Agreement 90-
            06 with the University of Oregon. Bureau of
PX-449      the Census (1992)
            Cruz Nichols, Vanessa, Alana MW LeBrón,          401, 403, 802,
            and Francisco I. Pedraza, “Spillover Effects:    805
            Immigrant Policing and Government
            Skepticism in Matters of Health for Latinos,”
            Public Administration Review 78(3): 432–443
PX-450      (2018).
            Office for National Statistics, 1999 General     401, 403, 802,
            Register Office for Scotland, Northern Ireland   805
PX-451      Statistical & Research Agency: (15).
            O’Hare, William, Yeris Mayol-Garcia,             401, 403, 802,
            Elizabeth Wildsmith, and Alicia Torres “The      805, 901
            Invisible Ones: How Latino Children Are Left
PX-452      Out of Our Nation’s Census Count,” (2016)
            Oskooii, Kassra AR. 2016. “How                   401, 403, 802,
            Discrimination Impacts Sociopolitical            805
            Behavior: A Multidimensional Perspective.”
PX-453      Political Psychology 37(5): 613–640.
            Pedraza, Francisco I., and Maricruz Ariana       401, 403, 802,
            Osorio, “Courted and Deported: The Salience      805
            of Immigration Issues and Avoidance of Police,
            Health Care, and Education Services among
            Latinos.” Aztlan: A Journal of Chicano Studies
PX-454      42(2): 249–266 (2017)
            Rubin, Donald B. 1976. “Inference and            401, 403, 802,
PX-455      Missing Data.” Biometrika 63(3): 581-592.        805
            Raines, Marvin D., “Gaining Cooperation from     401, 403, 802,
            a Multi-Cultural Society of Respondents: A       805
            Review of the US Census Bureau’s Efforts to
            Count the Newly Immigrated Population.”
            Statistical Journal of the United Nations
            Economic Commission for Europe 18(2, 3):
PX-456      217–226 (2001)
            Rao, Krishna, "Discussion of 2018 End-to-End     401, 403, 802,
            Census Test: Nonresponse Follow-up," Census      805, 901
            Scientific Advisory Committee (Fall 2017
PX-457      Meeting)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -31
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 32 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                             Objections      (Leave Blank)     (Leave Blank)
            Sanchez, Gabriel R., and Barbara Gomez-         401, 403, 802,
            Aguinaga, “Latino Rejection of the Trump        805
            Campaign.” Aztlán: A Journal of Chicano
PX-458      Studies 42(2) (2017)
            Stepick, A. “Ethnographic Evaluation of the     401, 403, 802,
            1990 Decennial Census Report Series,”           805
            Ethnographic Evaluation of the 1990 Decennial
            Census Report #8. Prepared under Joint
            Statistical Agreement #90-08 w/ Florida
PX-459      Intern’l Univ. Bureau of the Census (1992)
            Tourangeau, Roger, and Tom W. Smith,            401, 403, 802,
            “Asking Sensitive Questions: The Impact of      805
            Data Collection Mode, Question Format, and
            Question Context,” The Public Opinion
PX-460      Quarterly 60(2): 275–304 (1996)
            Tourangeau, Roger, and Ting Yan. 2007.          401, 403, 802,
            “Sensitive Questions in Surveys.”               805
PX-461      Psychological bulletin 133(5): 859.
                                                            401, 403, 802
            U. S. Government Accountability Office. 2003.
            “Decennial Census: Lessons Learned for
            Locating and Counting Migrant and Seasonal
            Farm Workers.” (GAO-03-605).
            https://www.gao.gov/products/GAO-03-605
PX-462      (April 18, 2018).
            U.S. Census Bureau, “Investigating the 2010     401, 403
            Undercount of Young Children – Analysis of
            Census Coverage Measurement Results”
PX-463      (2017)
            van Teijlingen, Edwin R. and Vanora Hundley     401, 403, 802,
            "The importance of pilot studies." Social       805
PX-464      Research Update. 35 (2001)
            Velasco, Alfredo, “Ethnographic Evaluation of   401, 403, 802,
            the Behavioral Causes of Undercount In The      901
            Community of Sherman Heights, San Diego,
            California.” Ethnographic Evaluation of the
            1990 Decennial Census Report #22. Prepared
            under Joint Statistical Agreement 89-42 with
            the Chicano Federation of San Diego County.
PX-465      Bureau of the Census (1992)
            Wines, Michael, “Census Bureau’s Own Expert     401, 403, 802,
            Panel Rebukes Decision to Add Citizenship       805
PX-466      Question.” N.Y. Times. (Mar. 30, 2018)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -32
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 33 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                    Defendants’   Date Identified    Date Entered
Exhibit #                     Description
                                                                    Objections    (Leave Blank)     (Leave Blank)
            Abrego, Leisy J. "Legal consciousness of            401, 403, 802,
            undocumented Latinos: Fear and stigma as            805
            barriers to claims‐making for first‐and 1.5‐
            generation immigrants." Law & Society
PX-467      Review 45.2 (2011): 337-370
            Arbona, C., Olvera, N., Rodriguez, N., Hagan,       401, 403, 802,
            J., Linares, A., & Wiesner, M., "Acculturative      805
            stress among documented and undocumented
            Latino immigrants in the United
            States," Hispanic Journal of Behavioral
PX-468      Sciences, 32(3), 362-384 (2010)
            Brownrigg, Leslie and Manuel de la Puente,          401, 403, 802,
            "Sociocultural Behaviors Correlated with            805
PX-469      Census Undercount" (1992)
            Freedman, David and Kenneth Wachter, “On            401, 403, 802,
            the likelihood of improving the accuracy of the     805
            census through statistical adjustment,” Science
PX-470      and Statistics (2003)
            Gomez, Luis, “The Foundations’s role in the         401, 403, 802,
            2020 Census,” Yakima Valley Community               901
PX-471      Foundation (2018)
            Hagan, J. M., Rodriguez, N., & Castro, B.,          401, 403, 802,
            "Social effects of mass deportations by the         805
            United States government, 2000–10," Ethnic
PX-472      and Racial Studies, 34(8), 1374-1391 (2011)
            Menjívar, C., "The power of the law: Central        401, 403, 802,
            Americans’ legality and everyday life in            805
            Phoenix, Arizona," Latino Studies, 9(4), 377-
PX-473      395 (2011)
            Rodriguez, N., & Hagan, J. M., "Fractured           401, 403, 802,
            families and communities: Effects of                805
            immigration reform in Texas, Mexico, and El
            Salvador," Latino Studies, 2(3), 328-351
PX-474      (2004)
            Siegel, Jacob S. and Jeffrey S. Passel,             *
            "Coverage of the Hispanic Population of the
            United States in the 1970 Census: A
            Methodological Analysis," Current Population
            Reports: Special Studies P-23, No. 82 U.S.
PX-475      Census Bureau (1979)
            Szkupinski Quiroga, S., Medina, D. M., &            401, 403, 802,
            Glick, J., "In the belly of the beast: Effects of   805
            anti-immigration policy on Latino community
            members," American Behavioral Scientist,
PX-476      58(13), 1723-1742 (2014)




                    Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -33
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 34 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                Defendants’   Date Identified    Date Entered
Exhibit #                    Description
                                                                Objections    (Leave Blank)     (Leave Blank)
            Vargas, Arturo, “Respondent Confidentiality     401, 403, 802,
            Concerns and Possible Effects on Response       805, 901
            Rates and Data Quality for the 2020 Census,”
            National Advisory Committee on Racial,
            Ethnic, and Other Populations (Fall Meeting,
PX-477      Nov. 2017)
            Cantwell, Patrick, DSSD 2010 Decennial          *
            Census Memorandum Series #J-12. (June 7,
PX-478      2011)
            Press Release, Dep’t of Commerce, Statement     401, 403
            from U.S. Secretary of Commerce Wilbur Ross
            on the Release of President Trump’s
PX-479      Immigration Priorities (Oct. 9, 2017)
            Testimony of Wilbur Ross, Secretary of          401, 403
            Commerce, before the House Committee on
PX-480      Ways and Means, 115-FC09 (Mar. 22, 2018)
PX-481      Congress Letter to Sec Ross (6/28/2018)         401, 403, 802
            Dan Alexander, "Lies, China And Putin,"         401, 403, 802,
PX-482      Forbes (Jun. 18, 2018)                          805
            Dan Alexander, "New Details About Wilbur        401, 403, 802,
            Ross’ Business Point To Pattern Of Grifting,"   805
PX-483      Forbes (Aug. 7, 2018)
            Dan Alexander, "The Case Of Wilbur Ross'        401, 403, 802,
PX-484      Phantom $2 Billion," Forbes (Nov. 7, 2017)      805
            Press Release, DOJ, Sessions Announces          401, 403, 802,
            Appointment of James McHenry (Jan. 10,          805
PX-485      2018)
            Tae Kim, "Here's the guest list for Trump's     401, 403, 802,
            dinner party with business leaders," CNBC       805
PX-486      (Aug. 7, 2018)
            Trump Campaign Email - GOOD NEWS We             401, 403, 802,
PX-487      are asking about citizenship (Mar. 28, 2018)    805
            Tony Lee, Trump Email Supporting Census         401, 403, 802,
            Citizenship Question Triggers Activists,        805
PX-488      Breitbart (March 21, 2018)
            U.S. Census Bureau, Questions Planned for the   401, 403
            2020 Census and American Community Survey
PX-489      (Mar. 2018)
            U.S. Census Bureau, Subjects Planned for the    403
            2020 Census and American Community Survey
PX-490      (Mar. 2017) (revised)
            Video, Excerpt of Secretary Ross Hearing        401, 403
            Testimony, House Appropriations Committee,
            CJS Subcommittee, Hearing on F.Y. 2019
            Department of Commerce Budget (Mar. 20,
PX-491      2018) (Rep. Serrano)


                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -34
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 35 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                              Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                              Objections      (Leave Blank)     (Leave Blank)
            Video, Excerpt of Secretary Ross Hearing         401, 403
            Testimony, House Ways & Means Committee,
            Hearing on Recent Trade Actions, Including
            Section 232 Determinations on Steel &
PX-492      Aluminum (Mar. 22, 2018) (Rep. Chu)
                                                             401, 403
            Video, Excerpt of Secretary Ross Hearing
            Testimony, House Ways & Means Committee,
            Hearing on Recent Trade Actions, Including
            Section 232 Determinations on Steel &
PX-493      Aluminum (Mar. 22, 2018) (Rep. Meng)
            Video, Excerpt of Secretary Ross Hearing         401, 403
            Testimony, Senate Appropriations Committee,
            CJS Subcommittee, Hearing on the F.Y. 2019
            Funding Request for the Commerce
PX-494      Department (May 10, 2018) (Sen. Leahy)
            Bryan Lowry, That citizenship question on the    401, 403, 802,
            2020 Census? Kobach says he pitched it to        805
PX-495      Trump, Kansas City Star (Mar. 27, 2018)
            Kris Kobach, Exclusive—Kobach: Bring the         401, 403, 802
            Citizenship Question Back to the Census,
PX-496      Breitbart (Jan. 30, 2018)
            Margaret Hartmann, "Wilbur Ross Jokes That       401, 403, 802,
            Syria Strike Was ‘After-Dinner                   805
            Entertainment,’" at Mar-a-Lago, Intelligencer
PX-497      (May 2, 2017)
            Kristina Webb, Wilbur Ross: Syria strikes were   401, 403, 802
            Mar-a-Lago ‘after-dinner entertainment’, Palm
PX-498      Beach Post (May 3, 2017)
            Sam Dangremond, "A Timeline of Donald            401, 403, 802,
            Trump's Trips to Mar-a-Lago," Town &             805
PX-499      Country (Apr. 24, 2018)
            Steven Mufson, "Commerce secretary faces         401, 403, 802,
            scrutiny for investments, not selling certain    805
PX-500      holdings," Washington Post (Aug. 17, 2018)
            Jim Colvin, "Trump's Mar-a-Lago stay a           401, 403, 802,
            welcome break from DC challenges," Chicago       805
PX-501      Tribune (Nov. 27, 2017)
            Marvin Raines, U.S. Census Bureau, "Gaining      401, 403, 802,
            co operation from a multi-cultural society of    805
            respondents: A review of the U.S. Census
            Bureau's efforts to count the newly immigrated
            population," Statistical Journal of the United
            Nations Economic Commission for Europe
PX-502      (2011)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -35
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 36 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                                 Defendants’   Date Identified    Date Entered
Exhibit #                     Description
                                                                 Objections    (Leave Blank)     (Leave Blank)
            Siegel & Passel, "Coverage of the Hispanic       *
            population of the United States in the 1970
            census: a methodological analysis," U.S>
PX-503      Census Bureau (1979)
            Census Bureau website page entitled:             401, 403
            "American Community Survey When to Use 1-
PX-504      Year, 3-Year, or 5-Year Estimates"
                                                             401, 403, 802,
PX-505      Email from L. Lofthus to A. Gary (12/18/2017)    901
                                                             401, 403, 802,
PX-506      Email from A. Gary to J. Gore (12/29/2017)       901
            Written testimony for J. Gore before the House   401, 403, 802
PX-507      Oversight Committee (5/18/2018)
                                                             401, 403, 802,
PX-508      Email from A. Gary to M. Posner (11/3/2017)      901
                                                             401, 403, 802
            Transcript of J. Gore's testimony before the
            House Oversight Committee dated 5/21/18,
PX-509      2018 WLNR 15617193
            Rick Hasen, "Incoming DOJ Deputy Assistant       401, 403, 802,
            AG for Civil Rights Worked Defending             805, 901
            Redistricting Plans," Election Law Blog (Jan.
PX-510      19, 2017)
            Defendants' Supplemental Responses to            401, 403
PX-511      Plaintiffs' First Set of Interrogatories
            Henry C. Jackson & Patrick Reis, Trump's         401, 403, 802
            transition team: Binders with few women,
PX-512      Politico (Nov. 11, 2016)
                                                             401, 403, 802,
PX-513      Fort Meyers Map                                  901
            Brinegar and Popick, "A Comparative Analysis     401, 403, 802,
            of Small Area Population Estimation              805
            Methods," Cartography and Geographic
            Information Science, Vol. 37, No. 4, 2010, pp.
PX-514      273-284
                                                             401, 403
            Table of DOJ Voting Rights Act Section 2
            Redistricting Cases,
            https://www.justice.gov/crt/voting-section-
PX-515      litigation
                                                             401, 403
            Benavidez v. Irving Independent School
PX-516      District, 690 F. Supp. 2d 451 (N.D. Tex. 2010)




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -36
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 37 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                             Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                             Objections      (Leave Blank)     (Leave Blank)
            Michael Wines, "Critics Say Questions About     401, 403, 802,
            Citizenship Could Wreck Chances for an          805, 901
PX-517      Accurate Census," N.Y. Times (Jan. 2, 2018)
PX-518      4th DOJ Privilege Log                       401, 403, 802
            Jill Colvin, "Trump's Mar-a-Lago stay a     401, 403, 802,
            welcome break from DC challenges," AP (Nov. 805, 901
            27, 2017)
            http://www.chicagotribune.com/news/nationwo
            rld/politics/ct-maralago-winter-white-house-
PX-519      20171127-story.html
                                                            No exhibit
            U.S. Census Bureau (2014), The U.S. Census
                                                            provided
            Bureau Mail Return Rate Challenge:
            Crowdsourcing to Develop a Hard-to-Count
            Score, Center for Statistical Research &
            Methodology Research Report Series
PX-520      (Statistics #2014-8)
            Center for Urban Research at the Graduate Cen   401, 403, 802,
            ter of the City University of New York (CUN     901
            Y) (2017), Mapping Hard to Count (HTC)
            Communities for a Fair and Accurate 2020
PX-521      Census
            U.S. Census Bureau, P.L. 94-171 COUNTY          401, 403, 901
            BLOCK MAP (2010 CENSUS): Westchester
PX-522      County, NY.
            Email between Wilbur Ross and Earl              403
            Comstock, Re: Census Matter (Aug. 10, 2017)
PX-523      [AR 012476]
            Email from Wendy Teramoto to Earl Comstock      403
PX-524      re: Calls with DOJ (9/16/2017) [AR 012755]
            Email from J. Gore to A. Gary, (12/18/2017)     401, 403, 802,
PX-525      [DOJ 00015135]                                  901
            Email from Aguinaga to Gore (6/13/2018)         401, 403, 802,
PX-526      [DOJ 00020042]                                  901
            Draft Letter from Boyd to Maloney [DOJ          401, 403, 802,
PX-527      00020043]                                       805, 901
            Email from Aguinaga to Gore (6/12/2018)         401, 403, 802,
PX-528      [DOJ 00020045]                                  901
            Memorandum Opinion for the General              401, 403, 802
            Counsel, Dept of Commerce, “Census
            Confidentiality and the PATRIOT Act”
PX-529      (1/2/2010)
            Executive Order Establishing Presidential       401, 403
PX-530      Advisory Commission on Election Integrity




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -37
             Case 1:18-cv-02921-JMF Document 419-1 Filed 10/29/18 Page 38 of 38
                 PLAINTIFFS’ EXHIBIT LIST, with Defendants’ Objections (Revised)
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921


                                                               Defendants’     Date Identified    Date Entered
Exhibit #                    Description
                                                               Objections      (Leave Blank)     (Leave Blank)
            Press Release Announcing Kris Kobach as           401, 403, 802
            Vice Chair of Presidential Advisory
PX-531      Commission on Election Integrity
            Email Correspondence between Department of        401, 403, 802,
            Commerce and Nielsen Data Scientist Christine     901
PX-532      Pierce
            2014 The US Census Bureau Mail Return Rate        401, 403, 802,
PX-533      Challenge                                         901
            Center for Urban Research at the Graduate Cen     401, 403, 802,
            ter of the City University of New York (CUN       901
            Y) (2017), Mapping Hard to Count (HTC)
            Communities for a Fair and Accurate 2020
PX-534      Census
            PowerPoint re: P.L. 94-171 County Block Map       401, 403, 802,
            (2010 Census): portion of Westchester County,     901
PX-535      NY
                                                              401, 403, 802
PX-536      Van Hook CV
            Memo from E. Comstock to W. Ross re:              403
            Census Discussions with DoJ (9/8/2017) [AR
PX-537      012756]
PX-538      Errata to Expert Report of S. Hillygus            401, 403, 802
            Committee on National Statistics, Letter Report   401, 403, 802
PX-539      on the 2020 Census (8/7/2018)
            Email from B. Aguinaga to Gore, P. Escalona       401, 403, 802,
            re: AG Prep for CJS Approps Hearings              901
PX-540      (4/6/2018) [DOJ_00032071]
            Census Citizenship Question Memo, DOJ Civil       401, 403, 802,
PX-541      Rights Division [DOJ_00032074]                    805, 901




                   Plaintiffs’ Trial Exhibit List, with Defendants’ Objections (Revised) -38
